
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7.15



ARCH CAPITAL GROUP LTD.



Restricted Share Unit Agreement


        THIS AGREEMENT, dated as of February 20, 2003, between Arch Capital
Group Ltd. (the "Company"), a Bermuda company, and Constantine Iordanou (the
"Employee").

        WHEREAS, the Employee has been granted the following award as
compensation for services to be rendered; and the following terms reflect the
Company's 2002 Long Term Incentive and Share Award Plan (the "Plan");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows.

        1.    Award of Share Units.    Pursuant to the provisions of the Plan,
the terms of which are incorporated herein by reference, the Employee is hereby
awarded 17,668 Restricted Share Units (the "Award"), subject to the terms and
conditions herein set forth. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. In the event of any conflict between
this Agreement and the Plan, the Plan shall control.

        2.    Terms and Conditions.    It is understood and agreed that the
Award of Restricted Share Units evidenced hereby is subject to the following
terms and conditions:

        (a)    Vesting of Award.    Subject to Section 2(b) below and the other
terms and conditions of this Agreement, this Award shall become vested in four
equal annual installments, commencing on the date hereof and thereafter on the
first, second and third anniversaries thereof. Unless otherwise provided by the
Company, all amounts receivable in connection with any adjustments to the Shares
under Section 4(c) of the Plan or Section 2(e) below shall be subject to the
vesting schedule in this Section 2(a).

        (b)    Termination of Service; Forfeiture of Unvested Share
Units.    Except as otherwise set forth in Section 2(a) above, in the event the
Employee ceases to be an employee of the Company prior to the date the
Restricted Share Units otherwise become vested (i) due to his or her death or
Permanent Disability (as defined in the Company's Incentive Compensation Plan)
or (ii) due to termination by the Company not for Cause (as defined in the
Company's Incentive Compensation Plan), the Restricted Share Units shall become
immediately vested in full upon such termination of employment. If the Employee
ceases to be an Employee of the Company for any other reason prior to the date
the Restricted Share Units become vested, the unvested Restricted Share Units
shall be forfeited by the Employee and become the property of the Company. For
purposes of this Agreement, service with any of the Company's Subsidiaries (as
defined in the Plan) shall be considered to be service with the Company.

        (c)    Distribution of Shares.    At the time the Employee ceases to be
an Employee of the Company for any reason, the Company shall distribute to the
Employee (or his or her heirs in the event of the Employee's death) a number of
Shares equal to the number of vested Restricted Share Units then held by the
Employee.

        (d)    Rights and Restrictions.    The Restricted Share Units shall not
be transferable, other than pursuant to will or the laws of descent and
distribution. Prior to vesting of the Restricted Share Units and delivery of the
Shares to the Employee following his termination of employment, the Employee
shall not have any rights or privileges of a shareholder as to the Shares
subject to the Award. Specifically, the Employee shall not have the right to
receive dividends or the right to vote such Shares prior to vesting of the Award
and delivery of the Shares.

        (e)    Adjustments for Recapitalization and Dividends.    In the event
that, prior to the distribution of Shares pursuant to Section 2(c) above, any
dividend in Shares, recapitalization,

--------------------------------------------------------------------------------




Share split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other such change affects the
Shares such that they are increased or decreased or changed into or exchanged
for a different number or kind of shares, other securities of the Company or of
another corporation or other consideration, then in order to maintain the
proportionate interest of the Employee and preserve the value of the Award,
there shall automatically be substituted for each Share subject to the Award the
number and kind of shares, other securities or other consideration (including
cash) into which each outstanding Share shall be changed or for which each such
Share shall be exchanged.

        (f)    Dividend Equivalents.    As of each date on which a cash dividend
is paid on Shares, there shall be granted to the Employee that number of
additional Restricted Share Units (including fractional units) determined by
(i) multiplying the amount of such dividend per Share by the number of
Restricted Share Units held by the Employee, and (ii) dividing the total so
determined by the Fair Market Value of a Share on the date of payment of such
cash dividend. The Restricted Share Units granted pursuant to this Section 2(f)
will have the same terms and conditions (including vesting dates) as the
Restricted Share Units with respect to which they are granted.

        (g)    No Right to Continued Employment.    This Award shall not confer
upon the Employee any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Employee's employment at any time.

        3.    Transfer of Shares.    The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.

        4.    Expenses of Issuance of Shares.    The issuance of stock
certificates hereunder shall be without charge to the Employee. The Company
shall pay, and indemnify the Employee from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) or by reason of
the issuance of Shares.

        5.    Withholding.    The Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Award and the Company shall, to the extent permitted or required by law,
have the right to deduct from any payment of any kind otherwise due to the
Employee, federal, state and local taxes of any kind required by law to be
withheld.

        6.    References.    References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee's legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.

        7.    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Arch Capital Group Ltd.
Wessex House, 3rd Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

2

--------------------------------------------------------------------------------

If to the Employee:

To the last address delivered to the Company by the Employee in the manner set
forth herein.

        8.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
principles of conflict of laws.

        9.    Entire Agreement.    This Agreement and the Plan constitute the
entire agreement among the parties relating to the subject matter hereof, and
any previous agreement or understanding among the parties with respect thereto
is superseded by this Agreement and the Plan.

        10.    Counterparts.    This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

    ARCH CAPITAL GROUP LTD.
 
 
By:
/s/  JOHN VOLLARO      

--------------------------------------------------------------------------------


 
 
/s/  CONSTANTINE IORDANOU      

--------------------------------------------------------------------------------

Constantine Iordanou

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7.15



ARCH CAPITAL GROUP LTD.
Restricted Share Unit Agreement
